     Case 3:14-cv-00269-MMD-CLB Document 136 Filed 08/26/21 Page 1 of 1



1

2
                                UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     JAMES DAVID McCLAIN,                             Case No. 3:14-cv-00269-MMD-CLB
7                                 Petitioner,                       ORDER
            v.
8
      PERRY RUSSELL, et al.,
9
                               Respondents.
10

11          The Court finds the parties have demonstrated good cause. It is therefore ordered
12    that the parties’ Stipulation to Alter or Amend Judgment (ECF No. 135), treated as a joint
13    motion to alter or amend the judgment, is granted, nunc pro tunc to July 6, 2021. The time
14    to commence jury selection in a retrial pursuant to the judgment herein is extended up to
15    and including Monday, November 29, 2021, taking into account the Thanksgiving and
16    Family Day legal holidays in Nevada.
17          DATED THIS 26th Day of August 2021.
18

19
                                                __________________________________
20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
